Exhibit 10.1

 



THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION OR ANY OTHER FEDERAL OR STATE REGULATORY AUTHORITY. THE
SHARES BEING SOLD HEREBY ARE SPECULATIVE AND INVOLVE A HIGH DEGREE OF RISK. THE
SALE PRICE WAS DETERMINED ARBITRARILY BY THE SELLER AND BEARS NO RELATIONSHIP TO
THE ASSETS, EARNINGS, BOOK VALUE, CURRENT OR FUTURE TRADING PRICE OF THE SHARES,
OR ANY OTHER CRITERIA.

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT is made and entered into this 4th day of June,
2019, by and among AS CAPITAL, INC., a Nevada corporation (the “Company”), the
Seller set forth on the signature pages hereto (the “Seller”), and the
purchasers set forth on Exhibit A, attached hereto and incorporated herein
(each, a “Purchaser”, and collectively, the “Purchasers”). Seller owns, or shall
own on the date of the Closing Date (as defined in Section 2 below), an
aggregate of 11,000,000 shares of the common stock of the Company and 964 shares
of Series A Preferred Stock of the Company. Purchasers desire to purchase from
Seller, and Seller is willing to sell shares of such common stock, subject to
the terms and conditions contained in this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1.       Purchase and Sale. The Seller hereby agrees to sell to the Purchasers
and the Purchasers, in reliance on the representations and warranties contained
herein, and subject to the terms and conditions of this Agreement, agree to
purchase from the Seller an aggregate of 11,000,000 shares of Common Stock of
the Company and 964 shares of Series A Preferred Stock of the Company (the
“Company Shares”) for a total purchase price of Four Hundred Ten Thousand
Dollars ($410,000) (the “Purchase Price”), payable in immediately available
funds in United States currency. Purchasers and Seller acknowledge and accept
that the trading price of the Company Shares may decrease or increase subsequent
to the sale of the Company Shares. Purchaser and Seller waive claims to any
losses as a result of the sale of the Company Shares. The Company Shares shall
equal approximately 83% of the issued and outstanding shares of common stock and
voting power of all securities of the Company.

 

2.      Closing. The Closing of the purchase and sale of the Company Shares
shall occur upon the satisfaction or waiver of all conditions set forth below,
but no later than 5 PM EST on the June 15, 2019, or such other date as may be
determined by the parties (the “Closing Date”).

 

2.1.        Condition Precedent. As a condition precedent to the obligations of
the Purchasers to purchase the Company Shares, the Purchasers shall have
conducted a due diligence review of the Company and its books and records to its
full satisfaction and shall have delivered written confirmation of the same as
set forth in Section 2.3 hereof.

 

2.2.        Seller/Company Deliverables: Unless waived in writing by Purchasers,
the Seller and the Company shall:

 

2.2.1.       Ten calendar days prior to the Closing, cause the Company to file
and mail to each of the Company’s stockholders an information statement required
by Rule 14f-1 promulgated under the Exchange Act of 1934, as amended (the
“Exchange Act”), in connection with the change of control to be effectuated by
the appointment of new officers and directors at the Closing;

 

2.2.2.       Prior to the Closing:

 

2.2.2.1. Cause the Company to timely file a Current Report on Form 8-K
disclosing the entry by the Seller of this Agreement;

 

2.2.2.2. Deliver to the Escrow Agent the Company books and records, unless
otherwise agreed to in writing by the parties;

 

 

 



 1 

 

 

2.2.2.3. Deliver to Purchasers copies of all Company Contracts;

 

2.2.3.       On or prior to the Closing, deliver to the Purchasers:

 

2.2.3.1. All management accounts and other records desirable and necessary for
Purchasers to prepare and file the Company’s quarterly report for the six months
ended June 30, 2019, on Form 10-Q with the Securities and Exchange Commission;

 

2.2.3.2. Written confirmation of termination of all Company Contracts and
performance or payment in full of all obligations and liabilities of the
Company, including without limitation: (i) payment in full of all loans of the
Company, including without limitation, those made by Seller or affiliates of the
Company; (ii) payment in full of all amounts due under the Company Contracts;
and (iii) payment in full of all outstanding invoices or invoices that will
become outstanding as of Closing or within fourteen (14) days thereafter.

 

2.2.3.3. Signed resignation letters of all existing officers and directors of
the Company;

 

2.2.3.4. Executed Board consents appointing designees of the Purchasers as
directors and officers of the Company;

 

2.2.3.5. All Edgar and other codes of the Company necessary to make filings with
the Securities and Exchange Commission;

 

2.2.3.6. Contact information of all service providers of the Company necessary
or desirable to comply with SEC rules and regulations and to maintain listing on
a national securities exchange or over the counter bulletin board, which shall
include without limitation, independent auditors, legal counsel, transfer agent,
registered agent, market maker and edgarizer;

 

2.2.3.7. By overnight delivery, the certificate(s) representing 964 shares of
Series A Preferred Stock of the Company issued in the name of the Purchasers or
her designee(s); and

 

2.2.3.8. Written confirmation from the Company’s stock transfer agent that it
has received all documentation necessary to effectuate the transfer of stock
certificates representing the Company Shares to the Purchasers, including the
issuance of stock certificates representing the Company Shares to the Purchasers
or her designee.

 

2.3.        Purchaser Deliverables: On or prior to the Closing, the Purchasers
shall deliver: (i) the Purchase Price to the Escrow Agent; and (ii) upon the
satisfaction of the terms set forth in Section 2.2 hereof as determined by
Purchasers in their discretion, written acknowledgement that Purchasers are
satisfied with the results of their due diligence review of the Company and its
books and records.

 

3.      Resignation of Old and Appointment of New Board of Directors and
Officers. The Company and the Seller shall take such corporate action(s) and
make such SEC filings on Schedule 14F-1 in compliance with the Exchange Act
Rules and as otherwise required by the Company Articles of Incorporation and/or
Bylaws to duly (a) appoint the below named persons, or other persons who names
shall be delivered to the Company, to their respective positions, to be
effective as of the Closing Date, and (b) obtain and submit to the Purchasers,
together with all required corporate action(s) the resignation of all members of
the board of directors, and any and all corporate officers as of the Closing
Date, all of which actions shall be certified and delivered to the Purchasers as
effective at Closing by the Seller in such form and substance satisfactory to
the Purchasers. Following the execution of this Agreement and through the date
of effectiveness of such resignations, no other officers or directors shall be
appointed or elected to serve the Company except as otherwise expressly provided
herein.

 

Name Position Xue Ran GAO Chief Executive Officer, Chief Financial Officer and
Secretary

 

 

 



 2 

 

 

4.      Representations and Warranties of Seller. Each of the Company and the
Seller hereby severally represents and warrants to each of the following as of
the date hereof and the Closing Date:

 

4.1.                      Corporate Existence and Power. The Company is a
corporation duly organized and validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation. The Company has the
requisite corporate power and authority to carry on its business as presently
conducted and as currently proposed to be conducted, to own and operate its
properties and assets, to execute and deliver this Agreement, and to carry out
the provisions of this Agreement. The Company is duly qualified to do business
and is in good standing as a foreign company in all jurisdictions in which the
nature of its activities and of its properties makes such qualification
necessary, except for those jurisdictions in which failure to do so would not
have a material adverse effect on the Company or its business.

 

4.2.                      Subsidiaries. The Company does not own or control any
equity security or other interest of any other corporation, partnership, limited
liability company or other business entity. The Company is not a participant in
any joint venture, partnership, limited liability company or similar
arrangement. Since its inception, the Company has not consolidated or merged
with, acquired all or substantially all of the assets of, or acquired the equity
securities of or any interest in any corporation, partnership, limited liability
company or other business entity.

 

4.3.                      Authorization; No Contravention. The execution,
delivery and performance by Seller of this Agreement and the transactions
contemplated hereby (a) have been duly authorized by all necessary action of the
Seller and the Company, (b) do not violate, conflict with or result in any
breach or default of (or with due notice or lapse of time or both would result
in any breach, default or contravention of), or the creation of any lien under,
any contractual obligation of the Seller or the Company or any requirement of
law applicable to the Company, and (d) do not violate any judgment, injunction,
writ, award, decree or order (collectively, “Orders”) of any governmental
authority against, or binding upon, the Company. There are no actions,
subpoenas, suits, proceedings, claims, complaints, disputes, arbitrations or
investigations (collectively, “Claims”) pending, initiated, or, to the knowledge
of the Seller, threatened, at law, in equity, in arbitration or before any
governmental authority against the Company.

 

4.4.                      Governmental Authorization; Third Party Consents. No
consent, approval, authorization, order, registration or qualification (each, an
“Authorization”) of or with any governmental authority or any other person is
required for the execution, delivery or performance (including, without
limitation, the sale of the Company Shares) by, or enforcement against, the
Company of this Agreement or the consummation by the Company of the transactions
contemplated by this Agreement, except (i) such Authorizations as have already
been obtained or (ii) as otherwise provided in this Agreement.

 

4.5.                      Capitalization.

 

4.5.1.       The Company's authorized capital stock consists of 75,000,000
shares of common stock, of which 201,000 shares are issued and outstanding, and
10,000,000 shares of preferred stock, 1,000,000 of which are designated Series A
Preferred, 3,000,000 of which are designated Series B Preferred, and 1,000,000
of which are designated Series C Preferred. There are issued and outstanding
1,000 shares of Series A Preferred Stock, 0 shares of Series B Preferred Stock
and 1,000,000 shares of Series C Preferred Stock. All shares of Company stock
are owned of record and beneficially by the shareholders in the amounts set
forth in the Shareholder’s list attached hereto as Exhibit B. There are no
outstanding dividends, whether current or accumulated, due or payable on any of
the capital stock of the Company.

 

4.5.2.       Seller is the legal owner, and has good and marketable title
(beneficially and of record) to all of the Company Shares. The Company Shares,
when issued to the Purchasers pursuant to this Agreement, will be: (i) duly
authorized, validly issued, and outstanding; (ii) fully paid, non-assessable,
and free of preemptive rights; and (iii) free and clear of any and all pledges,
claims, restrictions, charges, liens, security interests, encumbrances, or other
interests of third parties of any nature whatsoever. As of the date hereof: (i)
there are no outstanding options, warrants, rights, commitments, or agreements
of any kind for the issuance or sale of, or outstanding securities convertible
into, any additional shares of capital stock of any class of the Company; (ii)
there are no voting trusts, voting agreements, proxies, or other agreements,
instruments, or undertakings with respect to the voting of any Company
securities to which the Company or any of its shareholders is a party; and (iii)
there are no restrictions on transfer of any Company securities except for
restrictions imposed by applicable laws or by the express terms of this
Agreement. There are no contracts, commitments, understandings or arrangement by
which the Company is bound to issue additional registered capital, share capital
or other securities.

 

 

 



 3 

 

 

4.6.        Agreements. Except for this Agreement and the Escrow Agreement (as
hereinafter defined), and except as set forth on Exhibit C, there are no
agreements, understandings, instruments, contracts or proposed transactions, or
judgments, orders, writs or decrees, to which the Company is a party or by which
it is bound. All contracts set forth on Exhibit C (the “Company Contracts”) are
in writing and are valid and binding and enforceable against the Company and, to
the Company’s knowledge, against the other parties thereto in accordance with
their respective terms. The Company is not a guarantor or indemnitor of any
indebtedness of any other person, party or entity. The Company has not declared
or paid any dividends, or authorized or made any distribution upon or with
respect to any class or series of its equity securities.

 

4.7.        Absence of Undisclosed Liabilities. As of the dates of the Company's
financial statements, the Company had no liabilities, either accrued or
contingent, of a nature required to be reflected in the financial statements in
accordance with generally accepted accounting principles, and whether due or to
become due, which individually or in the aggregate are reasonably likely to have
an adverse effect on the Company.

 

4.8.        Absence of All Liabilities.

 

4.8.1.    The Company has no liabilities, either accrued or contingent, whether
or not of a nature required to be reflected in the financial statements in
accordance with generally accepted accounting principles, and whether due or to
become due. The Company has fully paid all debtors, vendors and service
providers for all obligations that have become due and payable as of the Closing
Date.

 

4.8.2.    There are no lawsuits, actions or administrative, arbitration or other
proceedings or governmental investigations ongoing, pending or threatened
against or relating to the Company, Seller or the Company's properties or
business. The Company has not entered into or been subject to any consent
decree, compliance order, or administrative order with respect to any property
owned, operated, leased, or used by the Company. The Company has not received
any request for information, notice, demand letter, administrative inquiry, or
formal or informal complaint or claim with respect to any property owned,
operated, leased, or used by the Company or any facilities or operations
thereon.

 

4.8.3.    The Company has filed all tax returns required to have been filed. All
such tax returns were correct and complete in all material respects. All taxes
owed by the Company (whether or not shown on any tax return) have been paid. The
Company currently is not the beneficiary of any extension of time within which
to file any tax return. To the Company's knowledge, no claim has ever been made
by an authority in a jurisdiction where the Company does not file tax returns
that it is or may be subject to taxation by that jurisdiction. There are no
actual, pending or, to the Company's knowledge, threatened liens, encumbrances,
or charges against any of the assets of the Company arising in connection with
any failure (or alleged failure) to pay any tax. The Company has withheld and
paid all taxes required to have been withheld and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor,
shareholder, or other third party. To the Company's knowledge, there is no
dispute or claim concerning any tax liability of the Company either claimed or
raised by any authority in writing. The Company has not waived any statute of
limitations in respect of taxes or agreed to any extension of time with respect
to a tax assessment or deficiency.

 

4.9.                      Financial Statements. The Company's financial
statements fairly present the financial condition of the Company at the dates of
said statements and the results of its operations for the periods covered
thereby and have been prepared in accordance with United States generally
accepted accounting principles and practices consistently applied and consistent
with the books and records of the Company.

 

4.10.                  Binding Effect. This Agreement has been duly executed and
delivered by the Seller, and constitutes the legal, valid and binding obligation
of the Seller, enforceable against the Seller in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting the enforcement of creditors' rights generally and by general
principles of equity.

 

 

 



 4 

 

 

4.11.                  Private Offering. No registration of the Company Shares,
pursuant to the provisions of the Securities Act of 1933, as amended, or any
state securities or “blue sky” laws, will be required by the sale of the Company
Shares in the manner contemplated in Section 1 herein. Seller agrees that
neither he or she, nor anyone acting on his or her behalf, shall offer to sell
the Company Shares or any other securities of the Company so as to require the
registration of the Company Shares pursuant to the provisions of the Securities
Act of 1933, as amended, or any state securities or “blue sky” laws.

 

4.12.                  Disclosure. Seller understands and confirms that
Purchasers are relying on the representations, warranties and covenants
contained in this Agreement and the disclosures set forth in the reports, forms
and other documents filed with the United States Securities Exchange by the
Company (collectively, the “SEC Reports”) in entering into this Agreement. All
disclosures contained in the SEC Reports or otherwise provided to Purchaser
regarding the Company, its businesses and the transactions contemplated hereby,
furnished by or on behalf of Seller or the Company are complete, true and
correct and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.

 

5.      Indemnification. The Seller shall, notwithstanding any termination of
this Agreement, indemnify and hold harmless each Purchaser, the Company, the
officers, directors, agents, investment advisors, partners, members and
employees of each of them, each person who controls any such Purchaser (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, agents and employees of each such controlling
person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable costs of preparation and reasonable attorneys' fees) and
expenses (collectively, “Losses”), as incurred, arising out of or relating to
any breach of the representations, warranties and covenants of Seller or the
Company set forth in this Agreement, up to a maximum amount equal to the
Purchase Price.

 

If any Proceeding shall be brought or asserted against any person entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the Person from whom indemnity is sought (the “Indemnifying
Party”) in writing, and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the Indemnifying
Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten calendar of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

 

 

 



 5 

 

 

6.      Acknowledgement of Escrow Agent as Counsel to Purchaser Representative.
The Seller and Purchaser hereby acknowledge that they are parties to that
certain Escrow Agreement dated May 30, 2019, by and among Chen-Drake Law
(“Escrow Agent”), the Purchasers and the Seller (the “Escrow Agreement”),
pursuant to which the Seller and Purchasers established an escrow account and
appointed Escrow Agent to serve as the escrow agent thereto in accordance with
the terms and conditions of the Escrow Agreement. The Seller and Purchasers
hereby acknowledge that Escrow Agent: (i) is legal counsel to the
representatives of the Purchasers; (ii) has explained to each of it the
potential conflicts arising from having legal counsel to the representatives of
the Purchasers serve as the Escrow Agent; and (iii) has advised each of them to
seek independent counsel to review the terms of this Agreement and the Escrow
Agreement. Each of the Company, Seller and Purchasers hereby acknowledges that
it, he or she has had the opportunity to seek such independent counsel and
agrees to waive all potential and actual conflicts arising from having Escrow
Agent serve as Escrow Agent. The parties further acknowledge that the duties,
responsibilities and obligations of Escrow Agent shall be limited to those
expressly set forth in the Escrow Agreement and no duties, responsibilities or
obligations shall be inferred or implied. Escrow Agent shall not be subject to,
nor required to comply with, any other agreement between or among any or all of
the Purchasers, the Company and the Seller or to which any of the Purchasers or
the Seller are a party, even though reference thereto may be made herein, or to
comply with any direction or instruction from any of the Purchasers or the
Seller or any entity acting on its behalf. The Purchasers, the Company and the
Seller hereby expressly acknowledge their appointment of Escrow Agent to serve
as the escrow agent in accordance with the terms and conditions of the Escrow
Agreement.

 

7.      Miscellaneous. This Agreement constitutes the entire agreement between
the parties hereto and supersedes all prior agreements and discussions between
Purchasers and Seller. No waiver of any of the provisions of this Agreement will
be deemed to constitute a waiver of any other provisions hereof. This Agreement
may be executed by the parties hereto in separate counterparts, each of which
will be deemed to be one and the same instrument. All claims, disputes and other
matters in question between the parties to this Agreement, arising out of or
relating to this Agreement or breach thereof, shall be filed and heard only in
the state courts of Nevada. The Agreement will be government by and construed
and enforced in accordance with the internal laws of the State of Nevada,
without regard to the principles of conflicts of law thereof.

 

[The remainder of this page has been intentionally left blank.]

 

 

 



 6 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph.

 

COMPANY:

 

AS CAPITAL, INC.,

a Nevada corporation

 

By: /s/ Chris Lotito                                     

Its: Chris Lotito

Chief Executive Officer

 

Address:

3609 Hammerkop Drive

North Las Vegas, Nevada 89084

 

 

 

 

SELLER:

XRC, LLC,

A Colorado limited liability company

 

 

/s/ Chris Lotito                                     

Chris Lotito, Manager

Address: 1112 Oakridge Drive
Fort Collins, CO 80525

 

 

 

 

 

PURCHASER:

 

/s/ Xue Ran Gao                                     

Xue Ran GAO

Address:       _______________________________

_______________________________

_______________________________

 

 

 

   

 

 

 



 7 

 

 

EXHIBIT A

 

PURCHASERS

 

 

 



 

Amount of Shares

 

Consideration

Xue Ran GAO 11,000,000 $410,000             TOTAL 11,000,000 USD$410,000

 

 

 

 

 

Total Issued and Outstanding Immediately Prior to the Closing Date: 11,201,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 8 

 

 

EXHIBIT B

 

SHAREHOLDERS LIST

 

[See Attachment]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 9 

 

